STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

LEWIS M. BELCHER,
                                                                                        FILED
Claimant Below, Petitioner                                                             June 26, 2020
                                                                                 EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0385 (BOR Appeal No. 2053517)                                      SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                   (Claim No. 2018015778)

ARCELORMITTAL USA,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner Lewis M. Belcher, by Counsel Reginald D. Henry, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Arcelormittal
USA, by Counsel T. Jonathan Cook, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on June
15, 2018. The Office of Judges affirmed the decision in its October 12, 2018, Order. The Order
was affirmed by the Board of Review on March 22, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Belcher, a coal miner, alleges that he developed carpal tunnel syndrome in the course
of and resulting from his employment. An April 8, 2009, treatment note by Kimberly Ballard,
D.O., indicates Mr. Belcher was diagnosed with type II diabetes. In October of 2015, a Federal
Diabetes Exemption Program evaluation checklist indicated that Mr. Belcher had peripheral
neuropathy and a loss of vibratory sense.

       A February 3, 2016, treatment note by Jillian Douglas, D.O., Mr. Belcher’s
endocrinologist, indicates that his blood sugars were significantly better, and it was her opinion
that he could safely drive. In March of 2016, it was noted that Mr. Belcher’s neuropathy had
improved. On October 29, 2016, it was noted that Mr. Belcher was not taking insulin. Mr. Belcher
                                                 1
was released from the federal diabetes exemption program because he was no longer dependent
on insulin. In October of 2017, Dr. Douglas found that Mr. Belcher still suffered from neuropathy.
It was noted that the neuropathy was first discovered in May of 2015.

        A May 8, 2017, treatment note by Megan Dincher, P.A., indicates Mr. Belcher was seen
for low back and neck pain as well as numbness in both arms at night. He was diagnosed with
lumbar degenerative disc disease, chronic cervical radiculopathy, type II diabetes, and high
cholesterol. An EMG of the lower extremities was performed on December 27, 2017, and showed
bilateral peroneal neuropathy at both ankles. An upper extremity EMG was performed on January
16, 2018, and showed median neuropathy in both wrists, consistent with moderate left and severe
right carpal tunnel syndrome.

        The Employee Injury Report completed on January 1, 2018, indicates Mr. Belcher was
hired on November 11, 2016, and had developed carpal tunnel syndrome. The January 16, 2018,
Employees’ and Physicians’ Report of Injury indicates Mr. Belcher worked with impact wrenches,
hammers, sledgehammers, and drills. He listed his work duties as shoveling and greasing. The
physician’s section was completed by Michael Kominsky, D.C., who diagnosed bilateral work-
related carpal tunnel syndrome. The claim was rejected on June 15, 2018.

       Prasadarao Mukkamala, M.D., performed an independent medical evaluation on August
29, 2018, in which he noted that Mr. Belcher had experienced hand symptoms for four years. Dr.
Mukkamala found that Mr. Belcher’s symptoms were suggestive of carpal tunnel syndrome but
opined that the EMG was unclear. Dr. Mukkamala further opined that even if Mr. Belcher does
have carpal tunnel syndrome, it is not work-related. Dr. Mukkamala determined that Mr. Belcher’s
work duties were not sufficient to cause carpal tunnel syndrome and that he suffers from obesity
and diabetes, both of which can cause carpal tunnel syndrome.

       Mr. Belcher testified in a September 6, 2018, hearing before the Office of Judges that he
worked for the employer for seventeen months. His job duties involved using small and large
sledgehammers, grease guns, and impact wrenches. Mr. Belcher stated that he also did a lot of
shoveling, repetitive heavy lifting, and a lot of crawling on hands and knees. He testified that he
has diabetes but was no longer insulin dependent. Mr. Belcher admitted to having upper extremity
symptoms prior to working for the employer.

        The Office of Judges affirmed the claims administrator’s rejection of the claim in its
October 12, 2018, Order. It found that the evidence indicates Mr. Belcher had uncontrolled
diabetes and was diagnosed with neuropathy prior to working for the employer. He began his
employment on November 11, 2016. An endocrinologist evaluation checklist dated October 16,
2015, indicates a history of a loss of vibratory sensation. The Office of Judges also found that Mr.
Belcher was diagnosed with neuropathy in January of 2016. On December 27, 2017, he was
diagnosed with bilateral lower extremity neuropathy, which the Office of Judges stated indicates
his diabetes is the cause of his neuropathy in all extremities. Lastly, Mr. Belcher admitted to having
upper extremity symptoms prior to working for the employer. The Office of Judges therefore
concluded that Mr. Belcher did not develop carpal tunnel syndrome as a result of his work duties.

                                                  2
The Board of Review adopted the findings of fact and conclusions of law of the Office of Judges
and affirmed its Order on March 22, 2019.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. The evidence indicates that Mr. Belcher’s upper extremity
radicular symptoms began prior to his employment. The evidence also indicates that Mr. Belcher
suffers from diabetes, a condition known to cause carpal tunnel syndrome.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.
ISSUED: June 26, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison

NOT PARTICIPATING:

Justice Margaret L. Workman




                                                3